DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter

2.	Claims 1-6, 8-16, and 18-22 are allowed.

Examiner’s statement of reason of allowance

 3.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for context aware recertification. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, an apparatus, and a computer program product for context aware recertification, in the manner and combinations recited in independent claims 1, 11, and 21, and having the uniquely distinct features of:
                      “outputting, by the processor, a recertification request graphical user interface to a user based on the pattern of access, wherein the recertification request graphical user interface comprises:
             a representation of a comparison of the at least one first access metric, associated with the user access entitlement, with one or more second access metrics associated with one or more other user access entitlements, and 
            one or more graphical user interface elements for receiving a user input specifying acceptance or denial of the recertification of the user access entitlement, wherein the at least one first access metric and the one or more second access metrics comprise values indicative of previous access operations by corresponding user access entitlements.”
           Claims 2-6, 8-10, 12-16, 18-20, and 22 incorporate the allowable features recited above, through dependency, and are also allowed.

                      “outputting, by the processor, a recertification request graphical user interface to a user based on the pattern of access, wherein the recertification request graphical user interface comprises:
             a representation of a comparison of the at least one first access metric, associated with the user access entitlement, with one or more second access metrics associated with one or more other user access entitlements, and 
                      one or more graphical user interface elements for receiving a user input specifying acceptance or denial of the recertification of the user access entitlement, wherein the at least one first access metric and the one or more second access metrics comprise values indicative of previous access operations by corresponding user access entitlements.”, in combination with the other claimed limitations.

Conclusion

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peiliang Pan/
Examiner, Art Unit 2492



 /TAE K KIM/ Primary Examiner, Art Unit 2492